Citation Nr: 9900251	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected gastrectomy for peptic ulcer, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a urethral 
condition as secondary to the gastrectomy for peptic ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 RO rating decision 
which denied the veteran's claim for secondary service 
connection for a ureteral condition and denied the veteran's 
claim for a rating in excess of 20 percent for his service-
connected gastrectomy for peptic ulcer.  

The file contains transcripts of the veteran's July 1997 
hearing before a hearing officer at the RO and his September 
1998 hearing before a member of the Board.

The RO has variously developed on appeal the issue of service 
connection for a ureteral disorder and service connection for 
a urethral disorder.  As clarified at the September 1998 
hearing, the veteran is seeking service connection for a 
urethral disorder.  Accordingly, the issue has been so framed 
by the Board.


REMAND

1.  Increased rating for peptic ulcer disorder

A review of the record shows that the veteran underwent an 
operation for his peptic ulcer disorder in 1968.  By rating 
action of March 1971, the RO granted service connection with 
a 20 percent disability rating for gastrectomy for peptic 
ulcer.  The veteran now asserts that his service-connected 
peptic ulcer disorder is more severe than indicated by the 
current 20 percent rating.

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 629, 631-
32 (1992).

On the veteran's August 1997 VA examination report, it was 
noted that the veteran had complaints of vomiting and 
bloating after meals.  On specific evaluation it was noted 
that the veteran was at his maximum weight of the year (218), 
that the veteran was not anemic, and that the veteran had 
periodic vomiting.  It was also reported that the veteran had 
occasional melena and epigastric pain five to six times per 
day and vomiting once a day.  Frequency of episodes was every 
other day.  The diagnoses included peptic ulcer disease and 
gastric outlet obstruction.  Recent private records indicate 
diagnoses including chronic active gastritis (Dr. Yatto, 
February 1997) and pyloric channel ulcer with functional 
gastric outlet obstruction (Dr. Goodman, September 1998).

Since his last VA examination, the veteran has reported 
worsening symptoms including severe nausea and vomiting, 
recent weight loss of 15 pounds, diarrhea, bloating, and 
spasms.  Given the veteran's complaints of a worsening 
condition, the additional private diagnoses, and the lack of 
any in-depth discussion of the symptomatology of the 
veteran's service-connected disorder during his last VA 
examination, a new VA examination is in order.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994).

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical records of private treatment 
by Dr. Goodman.  Copies of any records of ongoing treatment 
for the veteran's service-connected peptic ulcer disorder 
should be obtained and associated with the claims file before 
the veteran undergoes further examination.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).


2.  Service connection for a urethral disorder as secondary 
to the veteran's service-connected peptic ulcer disorder.

The veteran contends that he has a disorder of his urethra 
that was caused when a catheter was left inserted for too 
long during treatment for his service-connected peptic ulcer 
condition in 1968.  The veteran's August 1997 VA examination 
report did not provide a diagnosis any urethral problem and 
it did not include comment as to any possible relationship 
between the veteran's current complaints and his undocumented 
history of a catheterization.

While records on file show no complaints or findings 
indicative of a urethral disorder during service or for many 
years thereafter, the Board notes that the veteran has 
submitted an August 1998 letter from private physician Edward 
F. Reda, M.D., which appears to indicate that the veteran has 
been diagnosed with urethral stricture, and that there is a 
very strong likelihood that the veteran's catheterization 
during his treatment for an emergent gastrectomy could be the 
reason for this disorder.  

Since this private record provides information that in some 
ways conflicts with the evidence already on file, the veteran 
should undergo a new VA examination that specifically 
addresses any disorder of the urethra and provides a 
diagnosis with medical opinion as to the etiology and which 
attempts to reconcile any disparity in the medical findings 
of record.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should obtain the complete 
records of hospitalization of the veteran 
for a gastrectomy, apparently in October 
1968 at St. Albans Naval Hospital, New 
York.  Any records obtained should be 
associated with the claims folder.  If 
the RO is unable to obtain the complete 
records, the claims file should be so 
annotated, along with documentation of 
efforts undertaken.

2.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his peptic ulcer problems and for 
problems with the urethra since service.  
When the veteran responds and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not already in the claims folder.  
All records obtained should be associated 
with the claims folder.  However, if any 
search yields negative results, that fact 
should clearly be documented in the 
claims file.

3.  The RO should schedule the veteran 
for an examination of the stomach to 
determine the current severity of his 
service-connected ulcer condition.  Any 
necessary special studies should be 
performed.  If additional 
gastrointestinal problems are found, the 
examiner should offer an opinion as to 
the medical probability that such 
problems are a manifestation of, 
proximately due to or otherwise a result 
of the service-connected peptic ulcer 
condition.  The claims folder and a 
complete copy of this REMAND must be made 
available to the examining physician for 
review, and the examination report should 
reflect consideration of the veterans 
pertinent medical history.  The 
examiners report should fully set forth 
all current complaints and pertinent 
clinical findings.
 
4.  The RO should schedule the veteran 
for an examination of the urethra to 
determine the diagnosis and etiology of 
the veteran's current complaints.  Any 
necessary special studies should be 
performed.  The examiner should also 
attempt to reconcile any conflicting 
diagnoses or medical findings on record.  
The claims folder and a complete copy of 
this REMAND must be made available to the 
examining physician for review, and the 
examination report should reflect 
consideration of the veterans pertinent 
medical history.  The examiners report 
should fully set forth all current 
complaints and pertinent clinical 
findings.
 
5.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
file, for corrective action.

6.  After completion of the foregoing, 
the RO should consider the claims on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If the 
determinations remain adverse to the 
veteran, both he and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond 
before the case is returned to the Board 
for further appellate review. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not imply 
any ultimate outcome.  The veteran need take no action until 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
